IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0009
                             Filed August 17, 2016


IN THE MATTER OF THE ESTATE OF
VERNA MAE THOLE, Deceased.

DANIEL THOLE,
     Intervenor-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Fayette County, Margaret L.

Lingreen, Judge.



      Daniel Thole appeals the denial of his claim in probate for property taxes.

AFFIRMED.




      Peter C. Riley of Tom Riley Law Firm, P.L.C., Cedar Rapids, for appellant.

      Ron. L. Van Veldhuizen, Oelwein, for appellee.




      Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                        2


BOWER, Judge.

       Daniel Thole appeals the denial of his claim in probate for property taxes

he paid for the estate of his mother Verna Mae Thole (the Estate). Daniel claims

the Estate was unjustly enriched by his payment of the property taxes. We affirm

the district court.

       We incorporate the district court’s statement of the factual background:

              Executor Ronald Thole and claimant Daniel Thole are
       brothers. They are the sons of decedent Verna Mae Thole. At the
       time of her death, Verna Thole was the sole titleholder to certain
       real estate located in Fayette County, Iowa.            Verna Thole
       bequeathed her entire estate, in equal shares, to four of her seven
       children. Ronald Thole, as well as Donald Thole, were among the
       beneficiaries of Verna’s will.      Verna Thole’s Last Will and
       Testament explicitly recited her intent that no provision was made
       for her son, Daniel Thole.
              Ronald and Donald Thole, jointly, were granted an option to
       purchase certain real estate of Verna’s. Ronald Thole was also
       nominated to serve as executor of Verna’s estate.
              On April 5, 2012, a copy of Verna Thole’s Last Will and
       Testament, as well as Notice of Probate and Appointment of
       Executor, was mailed to Daniel Thole.
              On May 30, 2012, Ronald and Donald Thole, jointly,
       exercised their option to purchase their mother’s real estate.
              On Saturday, September 29, 2012, Ronald Thole, as
       executor, placed a check in the mail addressed to the Fayette
       County, Iowa, Treasurer, for the purpose of paying real estate
       taxes. On October 3, 2012, before the Fayette County Treasurer
       had received the estate’s check for payment of taxes, Daniel Thole
       appeared in the office of the Fayette County Treasurer and paid the
       real estate taxes assessed on the real estate titled to Verna Thole
       and the subject of Ronald and Donald’s option to purchase. Daniel
       Thole exchanged no communication with the executor prior to his
       voluntary payment of the real estate taxes. Daniel Thole was never
       requested to pay the taxes. Ronald Thole never promised, implied,
       or inferred Daniel Thole’s voluntary payment of taxes would be
       reimbursed.
              Daniel Thole now claims entitlement to reimbursement of the
       taxes he paid on Verna Thole’s real estate in the amount of $5979
       plus interest.
                                         3


       On November 2, 2012, Daniel filed a claim in probate seeking

reimbursement of $5979 for payment of the property taxes. In August 2015,

Ronald filed a notice of a disallowance of claim and Daniel filed a request for a

hearing. A hearing was held on October 5, 2015, and the court entered an order

denying Daniel’s claim. Daniel then filed a motion to enlarge, which was also

denied. Daniel now appeals.

       A contested claim in probate is triable as a law action. Iowa Code §

633.33 (2011); In re Estate of Voelker, 252 N.W.2d 400, 402 (Iowa 1977). Our

review is thus for correction of errors, and not de novo. Iowa R. App. P. 6.907;

Solbrack v. Fosselman, 204 N.W.2d 891, 893 (Iowa 1973).

       Daniel claims the district court erred in denying his claim for restitution as

the Estate was unjustly enriched by Daniel’s payment.          Concerning Daniel’s

claim, the district court reasoned:

               Daniel Thole asserts he is entitled to reimbursement, noting
       his claim is based upon a contract implied in law based upon
       quantum meruit or unjust enrichment. He refers the Court to State
       Department of Human Resources v. Unisys Corporation, 637
N.W.2d 142 (Iowa 2001). Executor Ronald Thole denies the claim,
       referring the Court to the Voluntary Payment Doctrine addressed at
       Restatement (Third) of Restitution and Unjust Enrichment, Section
       6, Comment e and Section 7 (2011). Ronald Thole also refers the
       Court to the case of Lindley v. Snell, 45 N.W. 726, 728 (Iowa 1890).
       In that case, the Court noted the general rule is that one person
       cannot make another his debtor by paying his debts without his
       request for assent.
               Also relevant to the Court is the case Credit Bureau
       Enterprises, Inc., v. Pelo, 608 N.W.2d 20 (Iowa 2000)[, superseded
       by statute on other grounds, Iowa Code section 230.1 (Supp.
       1999)]. In that case, the Iowa Supreme Court noted that a person
       who officiously confers benefit upon another is not entitled to
       restitution therefor. Recovery is denied so that one will not have to
       pay for a benefit forced upon one against one’s will, or for which
       one did not request or knowingly accept.
                                        4


               In the instant case, the Court finds Daniel Thole acted
       officiously in paying real estate taxes owing on decedent’s real
       estate. The benefit of that payment was forced upon the estate.

       We agree with the court’s reasoning and affirm the denial of Daniel’s claim

in probate without further opinion pursuant to Iowa Court Rule 21.26(1)(a), (c),

(d), and (e).

       AFFIRMED.